Detailed Action

Acknowledgements 

1.   	This communication is in response to the amended Application No. 16/698,813        filed on 2/25/2021.
2. 	Claim(s) 1, 4-5, 15, 20-22, 26-27 and 30-32 are currently pending and have been fully examined.
3.	Claim(s) 2-3, 6-14, 16-19, 23-25 and 28-29 have been cancelled by the Applicant.
4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

6.	Date of Last Office action was 11/27/2020.          .

Response to Applicant’s Comments/Remarks

7.	Applicant’s response, filed on 2/25/20221, has fully been considered, but is moot in light of a new ground of rejection.
Applicant’s Argument #1:
Applicant contends that the amended claim(s) obviates the 35 USC 101 rejection of Applicant’s claims set forth in the prior office action.
Examiner’s Response to Argument #1:

Applicant’s Argument #2:
Applicant contends that the amended claim(s) obviates the 35 USC 112(a) rejection of Applicant’s claims set forth in the prior office action.
Examiner’s Response to Argument #2:
Applicant’s argument that the amended claim(s) obviates the 35 USC 112(a) rejection of Applicant’s claims set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection is withdrawn.

Applicant’s Argument #3:
Applicant contends that the amended claim(s) obviates the 35 USC 112(b) rejection of Applicant’s claims set forth in the prior office action.
Examiner’s Response to Argument #3:
Applicant’s argument that the amended claim(s) obviates the 35 USC 112(b) rejection of Applicant’s claims set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	As to claim 1, Applicant recites, “confirming the candidate block according to a consensus mechanism of the blockchain.”  Applicant’s Specification recites:
[0047] Similar to the PoW mechanism, the PoS and DPoS consensus mechanisms are both consensus algorithms commonly used for determining a consensus bookkeeping node in a public blockchain. In some embodiments, in order to reduce the time spent on confirming a transaction or data, improve transaction throughput, and meet requirements on security and performance, the blockchain may be constructed by using a consortium blockchain architecture. The foregoing self-service vending terminal (or referred to as a node), an institution that regulates related services, a judicial institution, or the like, may be used as a preselected consortium member node of the consortium blockchain to participate in bookkeeping of the blockchain. The consensus process of the consortium blockchain is controlled by the preselected node. When more than a preset ratio (for example, 2/3) of the nodes in the blockchain network confirm a block, a transaction or data recorded in the block is deemed to be confirmed by the whole network. 



However, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “confirming the candidate block according to a consensus mechanism of the blockchain” works.  Therefore, claim 1 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of 
“confirming the candidate block according to a consensus mechanism of the blockchain” is to be performed.1   One of ordinary skill in the art would have reasonably concluded confirming the candidate block according to a consensus mechanism of the blockchain.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of  “confirming the candidate block according to a consensus mechanism of the blockchain” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”2  
	Claim(s) 15 and 20 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 4-5, 21-22, 26-27 and 30-32 are also rejected for being dependent upon rejected claim(s) 1, 15 and 20.





Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claim(s) 1, 4-5, 15, 20-22, 26-27 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As to claim 1, the scope of the claim is unclear Applicant recites, “confirming the candidate block according to a consensus mechanism of the blockchain.”  Applicant’s Specification recites:
[0047] Similar to the PoW mechanism, the PoS and DPoS consensus mechanisms are both consensus algorithms commonly used for determining a consensus bookkeeping node in a public blockchain. In some embodiments, in order to reduce the time spent on confirming a transaction or data, improve transaction throughput, and meet requirements on security and performance, the blockchain may be constructed by using a consortium blockchain architecture. The foregoing self-service vending terminal (or referred to as a node), an institution that regulates related services, a judicial institution, or the like, may be used as a preselected consortium member node of the consortium blockchain to participate in bookkeeping of the blockchain. The consensus process of the consortium blockchain is controlled by the preselected node. When more than a preset ratio (for example, 2/3) of the nodes in the blockchain network confirm a block, a transaction or data recorded in the block is deemed to be confirmed by the whole network. 


The scope of the claim is unclear for it is undeterminable, by the Examiner, what is 

actually being “confirming.”  Therefore, the scope of the claim is not clear and one of 

ordinary skill in the art would not be reasonable appraised of the scope of the claim.3

	Claim(s) 15 and 20 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 4-5, 21-22, 26-27 and 30-32 are also rejected for being dependent upon rejected claim(s) 1, 15 and 20.
Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  


    PNG
    media_image1.png
    854
    652
    media_image1.png
    Greyscale




If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public

PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1 -(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        3/12/2021






		




	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        2 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        3 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”